Filed 4/3/14 In re I.S. CA4/2

                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
 California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
                                     or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                   FOURTH APPELLATE DISTRICT

                                                 DIVISION TWO



In re I.S., a Person Coming Under the
Juvenile Court Law.

RIVERSIDE COUNTY DEPARTMENT
OF PUBLIC SOCIAL SERVICES,                                               E059059

         Plaintiff and Respondent,                                       (Super.Ct.No. RIJ1300324)

v.                                                                       OPINION

I.S.,

         Defendant and Appellant.



         APPEAL from the Superior Court of Riverside County. Jacqueline C. Jackson,

Judge. Dismissed.

         Grace Clark, under appointment by the Court of Appeal, for Defendant and

Appellant.

         Pamela J. Walls, County Counsel, and Julie Koons Jarvi, Deputy County Counsel,

for Plaintiff and Respondent.




                                                             1
         I.S. (Father) assaulted C.B. (Mother) in front of their four-year-old son, I.S., Jr.

(I.). The Riverside County Department of Public Social Services (the Department) filed a

Welfare and Institutions Code section 3001 petition against Father. At the disposition

hearing, the juvenile court found the allegations in the section 300 petition true, granted

reunification services to Father, and ordered reimbursement of attorney fees under section

903.1.

         Father appeals from the disposition order claiming that his due process rights were

violated when the juvenile court ordered him to pay $300 in attorney fees without first

appointing a county financial evaluation officer to determine his ability to pay and

without advising him of his right to a full hearing pursuant to section 903.45. We

conclude that Father’s appeal is premature.

                                                I

                    PROCEDURAL AND FACTUAL BACKGROUND2

         A report was received by the Department on February 18, 2013 of domestic

violence between Father and Mother. I., who was four years old, was interviewed and

said he saw Father “push [Mother] down.” Father admitted using methamphetamines in

the past; his first drug test was negative. On March 12, 2013, Father was arrested for

another domestic violence event against Mother. Father had tried to choke Mother and

left red marks on her neck.

         1   All further statutory references are to the Welfare and Institutions Code
unless otherwise indicated.
       2     Since Father only appeals the imposition of attorney fees we provide a brief
procedural and factual background.


                                                2
       Mother was allowed to keep custody of I. after obtaining a temporary restraining

order against Father.

       On March 27, 2013, the Department filed a section 300 petition against Father. It

alleged under section 300, subdivision (b) a failure to protect I. for committing domestic

violence against Mother, a history of substance abuse and that Father had a criminal

history. A hearing was held on March 28, 2013. Father, Mother and I. were appointed

counsel. The juvenile court found a prima facie case and ordered that I. remain in

Mother’s custody but remain detained from Father. Father was granted reunification

services and visitation.

       In a jurisdiction/disposition report filed on April 22, 2013, the Department

recommended that I. remain in the custody of Mother. Father would be given

reunification services and Mother would be placed on family maintenance services.

Father admitted he was the biological father of I. Father had an extensive criminal

history, including several possessions of firearm charges. During this reporting period,

Father had tested positive for methamphetamine and amphetamines. Father worked as a

fiberglass/autobody mechanic and had been employed for two years.

       At the contested hearing conducted on May 20, 2013, Father, who had been named

the presumed father, submitted on the reports but requested that the disposition portion of

the hearing be continued in order for him to enroll in more classes. The juvenile court

found the allegations under the petition to be true. I. was to stay in the custody of

Mother. The juvenile court noted, “Just as a side note, when mom and dad return in June,

I’ll need their JV-132s. I don’t have those yet.”


                                              3
       On June 11, 2013, the disposition hearing was conducted. No JV-132 forms were

submitted. The juvenile court issued a permanent restraining order because Father had

failed to enroll in a domestic violence class. The juvenile court then asked Father’s

counsel, “Okay. Oh, and father’s income for JV-132 purposes?” Father’s counsel

replied, “He’s currently working, income approximately - - his income is around 2,000.”

The juvenile court ruled, “Finds that mother is currently not working and unable to

reimburse for her own or [I.]’s legal services. However, the Court is going to reserve the

right to reconsider that if mother gains employment. [¶] For father, the Court is going to

order $300 of reimbursement, 200 for his legal services, 100 for [I.]’s legal services. [¶]

And the collection department will contact you, dad. That’s not due immediately. Those

are payments over time, okay.”

                                              II

                             AWARD OF ATTORNEY FEES

       Defendant contends on appeal that he was denied his due process rights because

prior to imposing attorney fees, he was entitled to an evaluation by a county financial

evaluation officer as to his ability to pay the fees and a full hearing pursuant to the

guidelines under section 903.45. We believe, viewing the record in its entirety, that the

juvenile court complied with section 903.45 and that Father’s appeal is premature.

       Section 903.1, subdivision (a) provides that a father of a minor shall be liable for

the cost to the county of legal services rendered to the minor and directly to the parent.

Section 903.45 provides for the procedure to be followed in collecting that amount.

Section 903.45 allows a county to designate a financial evaluation officer who is


                                              4
empowered to hold hearings to determine if a parent or other person liable for support has

the ability to pay, and to petition the court for an order requiring that person to pay. The

parent has the right to notice and a hearing before the county financial evaluation officer

as to the parent’s ability to pay, and a right to contest the officer’s determination before

the juvenile court. (§ 903.45, subds. (a) & (b); see also In re S.M. (2012) 209

Cal.App.4th 21, 28.)

       Here, the juvenile court followed this procedure by ordering that Father appear

before the “collection department” to assess him. The juvenile court orally identified the

amount of Father’s and I.’s attorney fees. However, Father is under the mistaken

impression that the court did not merely identify the amount of fees but also ordered

payment of those fees. A proper interpretation of the events in the juvenile court is that

the court identified the cost of the legal services provided and ordered Father to appear

before the financial officer for an evaluation regarding his ability to pay. The minute

order merely states, “County is authorized to collect reimbursement pursuant to section

903 WIC, et seq.” No order for payment of attorney fees had yet been entered at the time

of this appeal (or none appears in the record before this court), so we reject the challenge

to the nonexistent order.

       At this point, Father must appear before the collections department to determine

his ability to pay. If he does not agree with the assessment of his ability to pay the $300,

he can seek redress in the juvenile court (§ 903.45, subd. (b)). As such, Father’s appeal is

premature.




                                              5
                                          III

                                    DISPOSITION

      As there is no judgment or final order (§ 395) from which to appeal, the matter

will be dismissed as premature.

      NOT TO BE PUBLISHED IN OFFICIAL REPORTS



                                                             RICHLI
                                                                                        J.

We concur:


RAMIREZ
                       P. J.


CODRINGTON
                          J.




                                           6